Plaintiff in error was indicted, tried, and convicted of manslaughter. He was sentenced to five years in the State penitentiary and seeks relief from that judgment by writ of error. *Page 470 
The only error relied on for reversal is the sufficiency of the evidence to sustain the verdict and judgment.
The evidence has been examined and while it is in part circumstantial, it is ample to support the verdict. It shows that the deceased was well into her sixties, that she was in delicate health, being anemic and having a bad heart and that plaintiff in error kicked and choked her. This evidence was supported by a succession of aggravated events in close succession from all of which death took place an hour or two after she was kicked and choked. On the whole, a flagrant abuse of the deceased is shown by the plaintiff in error from which the jury may reasonably have concluded that death ensued.
The judgment is affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.